DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.

Response to Arguments
	Applicant's arguments filed 12-08-2021 have been fully considered but they are not persuasive. 
Applicant argues: 

    PNG
    media_image1.png
    317
    662
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    392
    726
    media_image2.png
    Greyscale

The Examiner, disagrees, Takeshima discloses determining under an abnormal signal no peak is detected. Vescio merely teaches detecting an abnormal signal and discarding it.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Takeshima disclosure of not detecting the peak in the sample when an abnormal signal occurs to include Vescio teachings of discarding the abnormal signal. The motivation to do this would yield predictable results such as removing irregularities in a signal (pg 13 para 11 of Vescio). 
Applicant argues: 

    PNG
    media_image3.png
    483
    673
    media_image3.png
    Greyscale

The Examiner disagrees, Takeshima discloses, inputting a first sample (WF1, WF1 is equated to a first sample.) of the first channel (first detection unit 20; The first detection unit 20 is equated to the first channel.) into a first trained neural network (The path Y1(n) seen in Fig. 7 is equated to a first trained neural network.) to detect whether a peak in the periodic physiological motion is present in the first sample (0062; “The first detection unit 20 detects R-waves included in ECG signals.”) inputting a second sample (WF2, WF2 is equated to a second sample.) of the second channel (second detection unit 40; The second detection unit 40 is equated to the second channel.) into a second trained neural network (The path Y2(n) seen in Fig.7 is equated to a first trained neural network.) to detect whether the peak is present in the second sample, (0063; “second detection unit 40 detects R-waves”) wherein the first channel (first detection unit 20) is different than the second channel (second detection unit 40); 0084; The first detection unit 20 and the second detection unit 40 can use various types of known detection methods. For example, the first detection unit 20 can use any one of the detection methods listed in the following non-patent document 1. [0085] [Non-patent Document 1] Bert-Uwe Kohler et al., “The Principles of Software QRS Detection”, IEEE Engineering in Medicine and Biology, pp. 42-57, January/February 2002.”. Specifically, Kohler discloses on p.46, Col. right, Section Neural Network Approaches: 

    PNG
    media_image4.png
    144
    625
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    243
    429
    media_image5.png
    Greyscale

“where x(n) denotes some input data vector.” For instance, the a sample will be input to x(n) to provide y(n) which is seen in Fig. 7 above. The input ‘n’ into Y1(n) corresponds to the input of the first sample wherein Y1(n) equates to the first trained neural network. The input ‘n’ into Y2(n) corresponds to the input of the second sample wherein Y2(n) equates to the second trained neural network. Hence, Takeshima detects a peak using the detection method taught by Kohler (i.e. the trained neural network). Furthermore, the first train neural network and the second trained neural network are combined. This is seen in the convolutional neural network in Fig. 7 above.) determining presence of the peak by combining detections of the first trained neural network and the second trained neural network (As noted above, Takeshima discloses determining the peak of the samples using the first and second detection units which uses methods taught by Kohler. The detection method of Kohler uses a convolutional neural network to combine the first trained neural network and the second trained neural network as seen in Fig. 7 above)
	Applicant argues: 

    PNG
    media_image6.png
    370
    656
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    375
    653
    media_image7.png
    Greyscale

The Examiner disagrees, the terms recited in claim 16, “acquire a reference ECG signal prior to a scan of the subject to generate a reference sample” is not interpreted as a reference signal of the same patient. 
Therefore, the rejection is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 13 recites the limitation "the first peak detection classifier” in lines 4 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the second peak detection classifier” in lines 5 and 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeshima (US 2016/0106332 A1, Filed 2015-12-22).
Claim 11: Takeshima discloses, a method, comprising: acquiring, during a diagnostic scan of a subject (0056; “As an ECG synchronization imaging apparatus (imaging apparatus) 200 capable of imaging in synchronization with heartbeat, for example, there are a CT (Computed Tomography) apparatus, an MRI (Magnetic Resonance Imaging) apparatus, and so on. For example, the ECG synchronization imaging apparatus 200 uses an imaging technique (ECG synchronization imaging technique) in which start timing of data acquisition is determined with reference to a generation position of an R-wave. The ECG synchronization imaging apparatus 200 acquires the heartbeat synchronization signal corresponding to the position of the R-wave, and determines the start timing of data acquisition based on the acquired heartbeat synchronization signal as a reference., a first channel (first detection unit 20 is equated to a first channel.) and a second channel (second detection unit 40 is equated to a second channel.) of an electrical signal indicating periodic physiological motion of an organ of the subject (FIG. 2)(FIG. 4A)( as well as 0059; “The electrocardiograph 100 includes electrodes 101 a and 101 b, an amplifier 110, and an A/D (analogue to digital) converter 120. The electrodes 101 a and 101 b are set on a human body.”; as well as; 0056; “As an ECG synchronization imaging apparatus (imaging apparatus) 200 capable of imaging in synchronization with heartbeat, for example, there are a CT (Computed Tomography) apparatus, an MRI (Magnetic Resonance Imaging) apparatus, and so on. For example, the ECG synchronization imaging apparatus 200 uses an imaging technique (ECG synchronization imaging technique) in which start timing of data acquisition is determined with reference to a generation position of an R-wave. The ECG synchronization imaging apparatus 200 acquires the heartbeat synchronization signal corresponding to the position of the R-wave, and determines the start timing of data acquisition based on the acquired heartbeat synchronization signal as a reference.” as well as 0133: “the ECG synchronization imaging apparatus 200 is an MRI apparatus, the waveform of ECG signals is likely to be perturbed during an application period of RF pulses and/or gradient magnetic field pulses.”); 
inputting a first sample (WF1, WF1 is equated to a first sample.) of the first channel (first detection unit 20; The first detection unit 20 is equated to the first channel.) into a first trained neural network (The path Y1(n) seen in Fig. 7 is equated to a first trained neural network.) to detect whether a peak in the periodic physiological motion is present in the first sample (0062; “The first detection unit 20 detects R-waves included in ECG signals.”) 
inputting a second sample (WF2, WF2 is equated to a second sample.) of the second channel (second detection unit 40; The second detection unit 40 is equated to the second channel.) into a second trained neural network (The path Y2(n) seen in Fig.7 is equated to a first trained neural network.) to detect whether the peak is present in the second sample, (0063; “second detection unit 40 detects R-waves”) wherein the first channel (first detection unit 20) is different than the second channel (second detection unit 40);
0084; The first detection unit 20 and the second detection unit 40 can use various types of known detection methods. For example, the first detection unit 20 can use any one of the detection methods listed in the following non-patent document 1. [0085] [Non-patent Document 1] Bert-Uwe Kohler et al., “The Principles of Software QRS Detection”, IEEE Engineering in Medicine and Biology, pp. 42-57, January/February 2002.”. Specifically, Kohler discloses on p.46, Col. right, Section Neural Network Approaches: 

    PNG
    media_image4.png
    144
    625
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    243
    429
    media_image5.png
    Greyscale

“where x(n) denotes some input data vector.” For instance, the sample will be input into x(n) to provide y(n) which is seen in Fig. 7 above. The input ‘n’ into Y1(n) corresponds to the input of the first sample wherein the path of Y1(n) equates to the first trained neural network. The input ‘n’ into Y2(n) corresponds to the input of the second sample wherein the path of Y2(n) equates to the second trained neural network. Hence, Takeshima detects a peak using the detection method taught by Kohler (i.e. the trained neural network). Furthermore, the first train neural network and the second trained neural network are combined. This is seen in the convolutional neural network in Fig. 7 above. 
determining presence of the peak by combining detections of the first trained neural network and the second trained neural network (As noted above, Takeshima discloses determining the peak of the samples using the first and second detection units which uses methods taught by Kohler. The detection method of Kohler uses a convolutional neural network to combine the first trained neural network and the second trained neural network as seen in Fig. 7 above); and 
triggering acquisition of image data responsive to determining that the peak is present (0056; “The ECG synchronization imaging apparatus 200 acquires the heartbeat synchronization signal corresponding to the position of the R-wave, and determines the start timing of data acquisition based on the acquired heartbeat synchronization signal as a reference. Depending on a purpose of imaging, acquisition of imaging data is needed immediately after the R-wave.”).

Claim 12: Takeshima further discloses, inputting the first sample into a first signal quality classifier to determine the signal quality of the first sample (The quality of the signal is determined for the first sample via the first waveform template 201. “0092; the first waveform template 201 is a template corresponding to the waveform pattern WF1 shown in FIG. 4B and is a template of a waveform composed of the following three spans: a span of an R-wave, a span which starts earlier than the R-wave by a predetermined time and ends immediately before the R-wave, and a span which starts immediately after the R-wave and lasts for a predetermined time.”; as well as 0097; the first detection unit 20 detects an R-wave by using the first waveform template 201 corresponding to the waveform pattern WF1. The first waveform matching unit 202 matches the ECG signal, which is time-sequentially outputted from the input interface 10, with the first waveform template 201 by using matching processing. The first waveform matching unit 202 transmits a matched result to the first detection determination unit 203. The first detection determination unit 203 detects arrival of the waveform pattern WF1 and the position of an R-wave included in the waveform pattern WF1 on the basis of the matched result. By detecting timing when a similarity between a preliminarily prepared waveform pattern and a waveform of an ECG signal becomes higher than a predetermined reference, the arrival of the waveform pattern WF1 can be detected, and thus the position of an R-wave also can be detected.” Quality is defined as a standard of something as measured against other things. The signal here is being matched therefore it is measured against the pattern. Above in paragraphs above the first detection determines a R-wave is detected based on a threshold value which is also seen the first signal quality classifier. Furthermore, the first signal quality classifier may comprise a convolutional neural network configured to receive the real-time sample. This is seen in Fig. 7 of Kohler as the convolutional neural network of Y1(n), which receives the real-time sample. As noted in the applicant’s specification 0044; “the first signal quality classifier… may comprise, for example, convolutional neural network configured to receive the real-time sample”.);
inputting the second sample into a second signal quality classifier to determine the signal quality of the second sample (0072; “the second detection unit 40 performs detection during the second detection period which corresponds to the peak of the R-wave and a waveform within a predetermined range (waveform pattern WF2) earlier than this peak by a predetermined time.”; as well as 0114; “The second detection determination unit 403 detects the waveform pattern WF2 by applying a threshold value to the matching result.”; as well as 0109; “The second detection determination unit 403 detects the waveform pattern WF2 by applying a threshold value to the matching result. The second detection determination unit 403 detects an R-wave included in the waveform pattern WF2 by detecting the waveform pattern WF2.” The quality of the signal is determined for the second sample via the second waveform template, refer to 0116; When the second waveform template is not updated (FIG. 9C), the peak of the difference value becomes larger than zero and the peak value is changed. Therefore, in order to reliably detect the peak, it is inevitable that the threshold value is set to a large value (separated from zero). In this case, the probability of erroneously detecting external disturbance and/or noise becomes higher, which makes it difficult to detect the peak of the difference values with high reliability.” As well as 0117; “On the other hand, when the second waveform template is updated (FIG. 9D), the peak value of the difference value can be maintained at around zero. Therefore, even if the threshold value is set to a small value, the peak value of the difference value can be detected reliably and stably. By setting the threshold value to a small value, the probability of erroneously detecting external disturbance and/or noise is reduced. As a result, the peak value of difference values can be detected with high reliability.” Quality is defined as a standard of something as measured against other things. The signal quality here is defined by the difference value obtained with respect to a threshold. Therefore, signal quality of the second sample is obtained. Furthermore, the second signal quality classifier may comprise a convolutional neural network configured to receive the real-time sample. This is seen in Fig. 7 of Kohler as the convolutional neural network of Y2(n), which receives the real-time sample. As noted in the applicant’s specification 0044; “the second signal quality classifier… may comprise, for example, convolutional neural network configured to receive the real-time sample”.);
and determining presence of the peak by combining detections of the first trained neural network and the second trained neural network, and the signal quality of the first sample and the second sample (Figure 7 of Kohler describes the convolutional neural network which is equated to combining the detections of the first trained neural network and the second trained neural network, and the signal quality of the first sample and the second sample. Furthermore, 0119; “the output interface 50 outputs a heartbeat synchronization signal) (0063; The parameter update unit 30 updates the detection parameter by using a part of the waveform used by the first detection unit 20 for detecting R-waves. The second detection unit 40 detects R-waves by using the updated detection parameters, and generates heartbeat synchronization signals. The output interface 50 transmits the generated heartbeat synchronization signals to the ECG synchronization imaging apparatus 200.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, and 8-9 are rejected under 35 U.S.C 103 as being unpatentable over Takeshima (US 2016/0106332 A1, Filed 2015-12-22) in view of Vescio (WO 2016142793 A1, Published 2016-09-15).
Claim 1: Takeshima discloses a method for an imaging system, (0053; “ECG synchronization imaging apparatus”) comprising: 
acquiring, during a scan of a subject, an electrical signal indicating a periodic physiological motion of an organ of the subject; (FIG. 2)(FIG. 4A)(an electrical signal is equated to an ECG signal; as well as 0059; “The electrocardiograph 100 includes electrodes 101 a and 101 b, an amplifier 110, and an A/D (analogue to digital) converter 120. The electrodes 101 a and 101 b are set on a human body.”; as well as 0056; “As an ECG synchronization imaging apparatus (imaging apparatus) 200 capable of imaging in synchronization with heartbeat, for example, there are a CT (Computed Tomography) apparatus, an MRI (Magnetic Resonance Imaging) apparatus, and so on. For example, the ECG synchronization imaging apparatus 200 uses an imaging technique (ECG synchronization imaging technique) in which start timing of data acquisition is determined with reference to a generation position of an R-wave. The ECG synchronization imaging apparatus 200 acquires the heartbeat synchronization signal corresponding to the position of the R-wave, and determines the start timing of data acquisition based on the acquired heartbeat synchronization signal as a reference.” as well as 0133: “the ECG synchronization imaging apparatus 200 is an MRI apparatus, the waveform of ECG signals is likely to be perturbed during an application period of RF pulses and/or gradient magnetic field pulses.”)
inputting a sample (WF1 or WF2. WF1 and/or WF2 are equated to a sample) of the electrical signal into a trained neural network to detect whether a peak is present in the sample; (0062; “The first detection unit 20 detects R-waves included in ECG signals.”; 0063; “second detection unit 40 detects R-waves” as well as 0084; The first detection unit 20 and the second detection unit 40 can use various types of known detection methods. For example, the first detection unit 20 can use any one of the detection methods listed in the following non-patent document 1. [0085] [Non-patent Document 1] Bert-Uwe Kohler et al., “The Principles of Software QRS Detection”, IEEE Engineering in Medicine and Biology, pp. 42-57, January/February 2002.”. Specifically, Kohler discloses on p.46, Col. right, Section Neural Network Approaches: 

    PNG
    media_image4.png
    144
    625
    media_image4.png
    Greyscale


    PNG
    media_image8.png
    304
    531
    media_image8.png
    Greyscale

“where x(n) denotes some input data vector.” For instance, the sample will be input into x(n) to provide y(n) which is seen in Figure 6 above. Hence, Takeshima detects a peak using the detection method taught by Kohler (i.e. the trained neural network).)
triggering acquisition of image data responsive to detecting the peak in the sample (0056; “The ECG synchronization imaging apparatus 200 acquires the heartbeat synchronization signal corresponding to the position of the R-wave, and determines the start timing of data acquisition based on the acquired heartbeat synchronization signal as a reference. Depending on a purpose of imaging, acquisition of imaging data is needed immediately after the R-wave.”); and 
not triggering the acquisition of image data responsive to not detecting the peak in the sample, (0122; “The abnormal-detection determination unit 320 determines whether the detection condition in the first detection unit 20 is abnormal or not….When the detection condition is abnormal, the second detection unit 40 does not perform update of the detection parameter. In other words, the second detection unit 40 stops update processing of the second waveform template.”; Hence no triggering the acquisition of image data since the processing stops updating.)
responsive to not detecting the peak in the sample (0100; “In the step ST202, the first detection determination unit 203 determines whether it has detected an R-wave or not.“; as well as 0124; “In the step ST300, the abnormal-detection determination unit 320 determines whether the detection condition in the first detection unit 20 is normal or abnormal.”), inputting a second sample of the electrical signal into the trained neural network (0124; when the detection condition is abnormal, update processing of the second waveform template is stopped and the previous state is maintained as to the second waveform template.), and triggering the acquisition of image data responsive to detecting the peak in the second sample (0125; “In the step ST302, the second detection unit 40 detects an R-wave by using either the updated second waveform template or the maintained second waveform template.”), wherein the second sample at least partially temporally overlaps the first sample. (Hence the processing steps continue to trigger acquisition of image data according to Figures 2, 6, and 10. The signals at least partially temporally overall the first sample since the second waveform is in response to the first waveform, refer to Figs 4A-4C) 
Takeshima fails to discloses, discarding the sample.
However, Vescio discloses, discarding the sample (pg 13 para 11; The processing method of the second embodiment allows to detect the presence of arrhythmias in the heartbeat of the subject being analyzed, so as to discard the measurements recorded in time intervals wherein said irregularities occurred.)
Takeshima discloses determining under an abnormal signal no peak is detected. 
Vescio merely teaches detecting an abnormal signal and discarding it.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Takeshima disclosure of not detecting the peak in the sample when an abnormal signal occurs to include Vescio teachings of discarding the abnormal signal. The motivation to do this would yield predictable results such as removing irregularities in a signal (pg 13 para 11 of Vescio). 

Claim 2: Takeshima as modified discloses all the element above in claim 1, Takeshima further discloses, comprising pre-processing the electrical signal to generate the sample of the electrical signal, wherein pre-processing the electrical signal comprises acquiring a plurality of discrete measurements of the electrical signal over time for a given duration to generate the sample (Takeshima discloses a first waveform template seen as measurement of the ECG signal over time, refer to 0092; “the first waveform template 201 is a template corresponding to the waveform pattern WF1 shown in FIG. 4B and is a template of a waveform composed of the following three spans: a span of an R-wave, a span which starts earlier than the R-wave by a predetermined time and ends immediately before the R-wave, and a span which starts immediately after the R-wave and lasts for a predetermined time.”; as well as 0097; “the first detection unit 20 detects an R-wave by using the first waveform template 201 corresponding to the waveform pattern WF1….By detecting timing when a similarity between a preliminarily prepared waveform pattern and a waveform of an ECG signal becomes higher than a predetermined reference, the arrival of the waveform pattern WF1 can be detected, and thus the position of an R-wave also can be detected.”).Takeshima discloses a second waveform template seen as a measurement of the ECG signal over time, refer to 0093; “On the other hand, the second waveform template 401 is a template corresponding to the waveform pattern WF2 shown in FIG. 4C and is a template of a waveform of the peak of the R-wave and a waveform within a predetermined range temporally earlier than this peak by a predetermined time. Precisely, the second waveform template 401 includes a range which is temporally slightly later than the peak of the R-wave,”. The signal here is seen as the raw a ECG sample from the first waveform template to the second waveform template, refer to 0070; “FIG. 4A is a chart showing positional relationship on a time axis between the waveform pattern WF1, the waveform pattern WF2 and an ECG signal.” Both wave forms are generated over time. The ECG waveform detecting apparatus which includes the first waveform template and the second waveform template is seen as a pre-processing of electrical signals and a plurality of discreet measurements of ECG signal overtime for a given duration to generate the sample, refer to 0063; “The parameter update unit 30 updates the detection parameter by using a part of the waveform used by the first detection unit 20 for detecting R-waves. The second detection unit 40 detects R-waves by using the updated detection parameters, and generates heartbeat synchronization signals. The output interface 50 transmits the generated heartbeat synchronization signals to the ECG synchronization imaging apparatus 200.” Furthermore, Takeshima teaches it is known to use a computer readable storage medium seen as a processor to obtain ECG signal (0397; A computer-readable storage medium storing an ECG waveform detecting program for causing a computer to execute a process, including steps of: [0398] generating a second ECG signal by enhancing a high-frequency band of at least one first ECG signal acquired form an object; [0399] calculating an evaluation value by matching the second ECG signal with a template corresponding to a specific target waveform; and [0400] detecting the specific target waveform based on the evaluation value.) Note; a CPU or a central processing unit or a computer readable storage medium is also called a central processor, main processor or just a processor. It is an electronic circuitry that executes instructions comprising a computer program.).

Claim 6: Takeshima as modified discloses all the element above in claim 1, Takeshima discloses inputting the signal into a signal quality classifier (0122; “An abnormal detection indicates a condition where frequency of false detection (i.e. detecting a waveform other than a target waveform, i.e., an R-wave) is higher than a predetermined reference.”) to determine degradation of the signal and rejecting output of the trained neural network response to the signal quality of the sample being degraded. (0084; The first detection unit 20 and the second detection unit 40 can use various types of known detection methods. For example, the first detection unit 20 can use any one of the detection methods listed in the following non-patent document 1. [0085] [Non-patent Document 1] Bert-Uwe Kohler et al., “The Principles of Software QRS Detection”, IEEE Engineering in Medicine and Biology, pp. 42-57, January/February 2002.”; as well as 0122; The abnormal-detection determination unit 320 determines whether the detection condition in the first detection unit 20 is abnormal or not. An abnormal detection indicates a condition where frequency of false detection (i.e. detecting a waveform other than a target waveform, i.e., an R-wave) is higher than a predetermined reference. When the detection condition is abnormal, the second detection unit 40 does not perform update of the detection parameter. In other words, the second detection unit 40 stops update processing of the second waveform template.)

Claim 8: Takeshima as modified discloses all the element above in claim 1, Takeshima further discloses, wherein the organ comprises a heart (0057; an MRI apparatus acquires imaging data with reference to a heartbeat synchronization signal in other imaging such as various types of imaging whose target is the heart or the like), wherein the electrical signal comprises an electrocardiogram (0003; Information measured by an electrocardiograph is referred to as an electrocardiogram (ECG) and is widely used in the medical field. As information obtained from an electrocardiogram, for example, there are a P-wave, an R-wave, a QRS complex wave, a T-wave and so on). 

Claim 9: Takeshima as modified discloses all the element above in claim 8, Takeshima further discloses, wherein the trained neural network comprises a convolutional neural network (0084; “The first detection unit 20 and the second detection unit 40 can use various types of known detection methods. For example, the first detection unit 20 can use any one of the detection methods listed in the following non-patent document 1. [0085] [Non-patent Document 1] Bert-Uwe Kohler et al., “The Principles of Software QRS Detection”, IEEE Engineering in Medicine and Biology, pp. 42-57, January/February 2002.” See Figure 6 below which equates to a convolutional neural network.)

    PNG
    media_image8.png
    304
    531
    media_image8.png
    Greyscale

, and wherein the peak comprises an R-peak of the electrocardiogram (Fig 12). 

Claim 3 is rejected under 35 U.S.C 103 as being unpatentable over Takeshima in view of Vescio, as applied to claim 2 above, in further view of Axel (US 2004/0073124 A1, Filed 2003-07-24). 
Claim 3: Takeshima as modified discloses all the element above in claim 2, Takeshima discloses digital value associated with the electrical signal seen as using a A/D convert 120 paragraph 0059. (0059; The A/D converter 120 converts the analogue signal amplified by the amplifier 110 into a digital signal.). However, Takeshima as modified fails to discloses, wherein the pre-processing the electrical signals further comprise: converting the electrical signal from digital values to millivolts. 
	However, Axel discloses using millivolts associated with the ECG signal. (0014; the voltage associated with QRS complex deviates from the remaining components of the ECG signal by just millivolts, often the voltage detector approach will falsely trigger MRI readings based upon interference and not QRS complex.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the A/D converter of Takeshima as modified to convert digital signal to millivolts taught Axel because doing so would provide measurement to properly initiate MRI readings upon QRS detection (Axel 0014). 

Claim 4 is rejected under 35 U.S.C 103 as being unpatentable over Takeshima in view of Vescio, as applied to claim 2 above, in further view of Demirtas et al (US 2018/0000424 A1, Filed 2016-06-30, hereinafter “Demirtas”). 
Claim 4: Takeshima as modified discloses all the element above in claim 2, Takeshima discloses, wherein the plurality of discrete measurements of the ECG signal over time for the given duration comprises a raw sample (Takeshima discloses a first waveform template with a plurality of discrete measurement of the ECG signal over time for the given duration comprises a raw sample, 0059; “The electrocardiograph 100 includes electrodes 101 a and 101 b, an amplifier 110, and an A/D (analogue to digital) converter 120. The electrodes 101 a and 101 b are set on a human body.”; as well as 0092; “the first waveform template 201 is a template corresponding to the waveform pattern WF1 shown in FIG. 4B and is a template of a waveform composed of the following three spans: a span of an R-wave, a span which starts earlier than the R-wave by a predetermined time and ends immediately before the R-wave, and a span which starts immediately after the R-wave and lasts for a predetermined time.”; as well as 0097; “the first detection unit 20 detects an R-wave by using the first waveform template 201 corresponding to the waveform pattern WF1….By detecting timing when a similarity between a preliminarily prepared waveform pattern and a waveform of an ECG signal becomes higher than a predetermined reference, the arrival of the waveform pattern WF1 can be detected, and thus the position of an R-wave also can be detected.”).Takeshima discloses a second waveform template seen as a measurement of the ECG signal over time, refer to 0093; “On the other hand, the second waveform template 401 is a template corresponding to the waveform pattern WF2 shown in FIG. 4C and is a template of a waveform of the peak of the R-wave and a waveform within a predetermined range temporally earlier than this peak by a predetermined time. Precisely, the second waveform template 401 includes a range which is temporally slightly later than the peak of the R-wave,”. The signal here is seen as a raw ECG sample from the first waveform template to the second waveform template). Takeshima further discloses, using a filter that updates the input signal, refer to 0087, “As an example of the detection method using the detection parameter which is be dynamically updated, there is an Adaptive Filter that updates coefficients of an FIR (Finite Impulse Response) filter on the basis of an input signal”)
Takeshima fails to disclose: applying one or more bandpass filters to the raw sample to generate one or more filtered samples, wherein the sample comprises a raw sample and the one or more filtered samples. 
However, Demirtas discloses a raw sample that further comprises on or more bandpass filters to the raw sample to generate a filtered sample, wherein the sample comprises the raw sample and the one or more filtered samples, (See Fig. 7; as well as 0056; “The data samples of the first and second signals are received by a processor for HR estimation, e.g. the processor 206…., the first signal may be filtered, e.g. using a band-pass-filter within a reasonable range of heart rates…Additionally…, the second signal may also be filtered, e.g. also using a band-pass-filter within a reasonable range of heart rates. The bands of frequencies filtered by the filters applied to the first and second signals may be the same or different…”; as well as 0057; The processor 206 may then process the data samples of the first signal to compute an autocorrelation and/or an SDF of data samples of the PPG signal within a certain time period T1 (step 406), referred to herein as a “first time period”...step 406 may include the processor 206 processing the data samples of the first signal in any other manner that would allow determination” as well as 0076; “Steps 406, 408, 410, and 412 may be considered to implement step 302 of the more general method shown in FIG. 3, as indicated with a dashed box 302 surrounding these steps in FIG. 4. In some deployment scenarios, the processor 206 may continue only implementing the steps 402, 404, 406, 408, and 410 for some time if the data of the first and/or second signals is such that it may not be considered sufficiently reliable for computing the HR estimate based on the PPG data over the time period T1 in step 412. Once, however, the first set of confidence checks 410 is passed and the first HR estimate is computed, in step 412, from the autocorrelation obtained in step 406, the method may proceed to the second stage where the second and final HR estimates may be obtained...”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to substitute the filter of Takeshima as modified to comprises one or more bandpass filters to the raw sample to generate a filtered sample, wherein the sample comprises the raw sample and the one or more filtered samples as taught by Demirtas. The motivation to do this would yield predictable results such as reducing the noise caused by motion from other parts of the body such as breathing. 

Claims 5 and 21 are rejected under 35 U.S.C 103 as being unpatentable over Takeshima in view of Vescio, as applied to claim 1, in further view of Frank et al (US 2010/0191134 A1, Filed 2010-01-27, hereinafter “Frank”).
Claim 5: Takeshima as modified discloses all the element above in claim 1, Takeshima discloses, inputting multiple samples into a trained neural network, refer to Figure 7 of Kohler. The input ‘n’ into Y2(n) can be seen as another sample. Takeshima fails to discloses, wherein the processor is further configured to acquire a reference ECG signal prior to the scan of the subject to generate a reference sample.
However, Frank discloses, wherein the processor is further configured to acquire a reference ECG signal prior to the scan of the subject to generate a reference sample. (0033; “ECG measuring device 10 is advantageously represented here as comprising two ECG channels 1 and 2. The method according to the invention can also be performed using ECG measuring devices having only one or more than two ECG channels, though, as will be explained in greater detail below, two ECG channels are already sufficiently suitable for a particularly reliable and low-overhead identification of R-waves in ECG signals.” A baseline ECG signal is equivalent to the initial ECG dataset comprising two channels of ECG data; as well as; 0055; “In particular after the ECG measuring device 10 has been attached to the patient positioned on an examination table of the magnetic resonance scanner, a measurement of a reference ECG signal is performed repeatedly until a displacement of the examination table into the magnet of the magnetic resonance scanner is started.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the second input of trained neural network of Takeshima as modified to include wherein the processor is further configured to acquire a reference ECG signal prior to the scan of the subject to generate a reference sample as taught by Frank. The motivation to do this would be yield predictable results such as improving detection of R-peaks by identifying R-peaks in an ECG data set based on initial R-peak characteristics (0057 of Frank). Thus, the modified combination above discloses input the reference sample with the sample to the trained neural network

Claim 21: Takeshima as modified discloses all the elements above in claim 5, 
Takeshima fails to discloses, wherein the reference signals comprises electrocardiograph (ECG) data of the subject when ECG sensors were not subjected to magnetic fields and radio frequency (RF) coils.
	However, Frank discloses, wherein the reference signals comprises electrocardiograph (ECG) data of the subject when ECG sensors were not subjected to magnetic fields and radio frequency (RF) coils. (0033; “ECG measuring device 10 is advantageously represented here as comprising two ECG channels 1 and 2. The method according to the invention can also be performed using ECG measuring devices having only one or more than two ECG channels, though, as will be explained in greater detail below, two ECG channels are already sufficiently suitable for a particularly reliable and low-overhead identification of R-waves in ECG signals.” A baseline ECG signal is equivalent to the initial ECG dataset comprising two channels of ECG data; as well as; 0055; “In particular after the ECG measuring device 10 has been attached to the patient positioned on an examination table of the magnetic resonance scanner, a measurement of a reference ECG signal is performed repeatedly until a displacement of the examination table into the magnet of the magnetic resonance scanner is started.”)
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the ECG apparatus of Takeshima as modified to include wherein the reference signals comprises electrocardiograph (ECG) data of the subject when ECG sensors were not subjected to magnetic fields and radio frequency (RF) coils as taught by Frank. The motivation to do this would be yield predictable results such as improving detection of R-peaks by identifying R-peaks in an ECG data set based on initial R-peak characteristics (0057 of Frank). 



Claim 10 is rejected under 35 U.S.C 103 as being unpatentable over Takeshima in view of Vescio, as applied to claim 1 above, in further view Baxi et al (US 2017/0086752 A1, Filed 2015-09-25, hereinafter “Baxi”). 
Claim 10: Takeshima as modified discloses all the element above in claim 1, Takeshima discloses, wherein the trained neural network includes a detection of a peak presence and no peak presence(0100; “In the step ST202, the first detection determination unit 203 determines whether it has detected an R-wave or not“, See Figure 12)
Takeshima fails to disclose the following taught by Baxi, and non-peak spike noise (see para 0050; “a binary function is applied to the peak data to generate binary data comprising binary peaks and binary non-peaks”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the trained neural network of Takeshima as modified to include Baxi’s teachings of a non-peak spike noise in order to compare detected peaks to determine the magnitude of the ECG signal (0050 of Baxi). 

Claims 13-14 are rejected under 35 U.S.C 103 as being unpatentable over Takeshima, as applied to claim 12 above, in further view of Zhang et al (CN 101953682 A, Published 2011-01-26, A translated copy of this reference by Espacenet is attached with this Office action, hereinafter “ Zhang 682’ ”). 
Claim 13: Takeshima as modified discloses all the elements above in claim 12; Takeshima discloses, responsive to the signal quality of the first sample being degraded and the signal quality of the second sample being not degraded, determining the timing according to the output of the second peak detection classifier (As discussed above in claim 11, the first sample (WF1) is an input of the first channel (first detection unit 20) which uses the methods of the first trained neural network of Kohler. Moreover, 0124; “…the abnormal-detection determination unit 320 determines whether the detection condition in the first detection unit 20 is normal or abnormal… when the detection condition is abnormal, update processing of the second waveform template is stopped and the previous state is maintained as to the second waveform template.”; According to Fig. 11; If the detection condition of the first detection unit is not normal, then the second waveform template maintained wherein the second waveform template corresponds to determine the time of the delay, refer to 0093; “ the second waveform template 401 includes a range which is temporally slightly later than the peak of the R-wave, and this temporally subsequent range is equal to the delay time (FIG. 1B). For example, when the peak position of the R-wave is defined as zero millisecond (reference) and the range of the second waveform template 401 is assumed to be from −200 millisecond to +10 millisecond, 10 millisecond corresponds to the delay time. When the acceptable delay time is α millisecond, the period of the second waveform template 401 is set to a period from −β millisecond to +α millisecond. Thereby, the second detection unit 40 can detect an R-wave with a delay time of α millisecond from the peak of an R-wave. “.)
Takeshima further discloses determining the timing according to the output of the first peak detection classifier this is seen as (0092; “the first waveform template 201 is a template corresponding to the waveform pattern WF1 shown in FIG. 4B and is a template of a waveform composed of the following three spans: a span of an R-wave, a span which starts earlier than the R-wave by a predetermined time and ends immediately before the R-wave, and a span which starts immediately after the R-wave and lasts for a predetermined time.”); However this operation occurs before the condition of the signal is detected. 
Takeshima fails to disclose: 
responsive to the signal quality of the first sample being not degraded and the signal quality of the second sample being degraded, determining the timing according to the output of the first peak detection classifier; and 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method Takeshima as modified to include responsive to the signal quality of the first sample being not degraded and the signal quality of the second sample being degraded, determining the timing according to the output of the first peak detection classifier seen as the first detection period. Thereby detecting if the condition of the second waveform template is normal or not, and maintaining the first waveform template corresponding to the first detection period if the second waveform template is not normal. The motivation to do this would yield predictable results such as improving the trigger acquisition of an image based on an actual R-wave instead of false detection.
	Takeshima as modified fails to discloses: 
responsive to the signal quality of the first sample and the signal quality of the second sample both being not degraded, determining a timing of triggering according to a phase-corrected average of output from the first peak detection classifier and output from the second peak detection classifier; 
However, Zhang 682’ discloses, responsive to the signal quality of the first sample and the signal quality of the second sample (Abstract; “the electro-cardio signal is collected by the electro-cardio electrode comprising several channels;”) both being not degraded (0027; “After obtaining the phase difference in step S3, through the calibration of the R wave sequence, it is judged whether the phase difference is correct, so as to determine whether each R wave of the R wave sequence is a real R wave, and after removing the unreal R wave, obtain A heart rate signal is obtained by calculating the reciprocal of the RR interval sequence.” Therefore, the signals obtain were not degraded), determining a timing of triggering according to a phase-corrected average of output from the first peak detection classifier and output from the second peak detection classifier (0021; “S3. Use the collected ECG signals… to extract the R wave of each channel to obtain an R wave sequence; then perform phase detection on the ECG signals of each channel to obtain the channel's electrode position The phase difference that changes with time, and the RR interval sequence is obtained according to the phase difference information, thereby obtaining the heart rate signal.”; as well as 0054; “Here we calibrate the R wave sequence in channel 1 and channel 2 (for example, the ECG electrode has two channels). If there is a correct phase difference in the corresponding R wave, then It is considered to be a correctly detected R wave (or real R wave), otherwise it is an erroneous R wave generated by noise.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify ECG waveform template of Takeshima as modified to include responsive to the signal quality of the first sample and the signal quality of the second sample both being not degraded, determining a timing of triggering according to a phase-corrected average of output from the first peak detection classifier and output from the second peak detection classifier as taught by Zhang ‘682. The motivation to do this would yield predictable results such as removing the influence of unwanted noise from a ECG signal thereby improving the denoising ability of the ECG signal. 

Claim 14: Takeshima as modified discloses all the elements above in claim 13, Takeshima discloses, response of the first signal being degraded, not triggering acquisition of image data, and outputting an indication that the acquisition of the electrical signal is degraded (As discussed before above in claim 11, the first sample (WF1) is an input of the first channel (first detection unit 20) which uses the methods of the first trained neural network of Kohler; response to the first signal being degraded is equated to paragraph 0122; “The abnormal-detection determination unit 320 determines whether the detection condition in the first detection unit 20 is abnormal or not….When the detection condition is abnormal, the second detection unit 40 does not perform update of the detection parameter. In other words, the second detection unit 40 stops update processing of the second waveform template.”; A degraded signal is equated to an abnormal signal also seen as an irregular signal. Hence no triggering the acquisition of image data since the processing stops updating if the first signal is degraded. Outputting an indication that the acquisition of the electrical signal is degraded is seen as the NO in step ST300 of Figure 11)
Takeshima fails to disclose: the signal quality of the second sample being degraded, 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Takshima as modified to include a response to a second sample being degraded since Takeshima discloses determining if a signal is abnormal or not. The motivation to do this would yield predictable results such as improving the trigger acquisition of an image based on an actual R-wave instead of false detection.

Claim 15 is rejected under 35 U.S.C 103 as being unpatentable over Takeshima, as applied to claim 11 above, in further view of Demirtas et al (US 2018/0000424 A1, Filed 2016-06-30, hereinafter “Demirtas”). 
Claim 15: Takeshima as modified discloses all the element above in claim 11, Takeshima discloses, pre-processing the electrical signal acquired via the first channel (WF1) into the first sample (first detection unit 20), and pre-processing the electrical signal acquired via the second channel (WF2) into the second sample (second detection unit 40), wherein pre-processing the electrical signal comprises acquiring a plurality of discrete measurements of the electrical signal over a given duration to generate a raw sample, (See Fig. 7; as well as 0056; “The data samples of the first and second signals are received by a processor for HR estimation, e.g. the processor 206…., the first signal may be filtered, e.g. using a band-pass-filter within a reasonable range of heart rates…Additionally…, the second signal may also be filtered, e.g. also using a band-pass-filter within a reasonable range of heart rates. The bands of frequencies filtered by the filters applied to the first and second signals may be the same or different…”; as well as 0057; The processor 206 may then process the data samples of the first signal to compute an autocorrelation and/or an SDF of data samples of the PPG signal within a certain time period T1 (step 406), referred to herein as a “first time period”...step 406 may include the processor 206 processing the data samples of the first signal in any other manner that would allow determination” as well as 0076; “Steps 406, 408, 410, and 412 may be considered to implement step 302 of the more general method shown in FIG. 3, as indicated with a dashed box 302 surrounding these steps in FIG. 4. In some deployment scenarios, the processor 206 may continue only implementing the steps 402, 404, 406, 408, and 410 for some time if the data of the first and/or second signals is such that it may not be considered sufficiently reliable for computing the HR estimate based on the PPG data over the time period T1 in step 412. Once, however, the first set of confidence checks 410 is passed and the first HR estimate is computed, in step 412, from the autocorrelation obtained in step 406, the method may proceed to the second stage where the second and final HR estimates may be obtained...”)
Takeshima fails to disclose: and applying a bandpass filter to the plurality of discrete measurements to generate a filtered sample, wherein the first sample comprises a first raw sample and a first filtered sample, and wherein the second sample comprises a second raw sample and a second filtered sample.
However, Demirtas discloses applying a bandpass filter to the plurality of discrete measurements to generate a filtered sample, wherein the first sample comprises a first raw sample and a first filtered sample, and wherein the second sample comprises a second raw sample and a second filtered sample. (See Fig. 7; as well as 0056; “The data samples of the first and second signals are received by a processor for HR estimation, e.g. the processor 206…., the first signal may be filtered, e.g. using a band-pass-filter within a reasonable range of heart rates…Additionally…, the second signal may also be filtered, e.g. also using a band-pass-filter within a reasonable range of heart rates. The bands of frequencies filtered by the filters applied to the first and second signals may be the same or different…”; as well as 0057; The processor 206 may then process the data samples of the first signal to compute an autocorrelation and/or an SDF of data samples of the PPG signal within a certain time period T1 (step 406), referred to herein as a “first time period”...step 406 may include the processor 206 processing the data samples of the first signal in any other manner that would allow determination” as well as 0076; “Steps 406, 408, 410, and 412 may be considered to implement step 302 of the more general method shown in FIG. 3, as indicated with a dashed box 302 surrounding these steps in FIG. 4. In some deployment scenarios, the processor 206 may continue only implementing the steps 402, 404, 406, 408, and 410 for some time if the data of the first and/or second signals is such that it may not be considered sufficiently reliable for computing the HR estimate based on the PPG data over the time period T1 in step 412. Once, however, the first set of confidence checks 410 is passed and the first HR estimate is computed, in step 412, from the autocorrelation obtained in step 406, the method may proceed to the second stage where the second and final HR estimates may be obtained...”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to substitute the filter of Takeshima as modified to comprises applying a bandpass filter to the plurality of discrete measurements to generate a filtered sample, wherein the first sample comprises a first raw sample and a first filtered sample, and wherein the second sample comprises a second raw sample and a second filtered sample as taught by Demirtas. The motivation to do this would yield predictable results such as reducing the noise caused by motion from other parts of the body such as breathing. 

Claims 16-17 are rejected under 35 U.S.C 103 as being unpatentable over Takeshima (US 2016/0106332 A1, Filed 2015-12-22) in view of Frank et al (US 2010/0191134 A1, Filed 2010-01-27, hereinafter “Frank”).
Claim 16: Takeshima discloses, A system (Fig. 2), comprising: a medical scanning system for scanning a subject (0053; “ECG synchronization imaging apparatus”); 
an electrocardiograph (ECG) sensor positioned on the subject for generating an ECG signal (ECG signal; as well as 0059; “The electrocardiograph 100 includes electrodes 101 a and 101 b, an amplifier 110, and an A/D (analogue to digital) converter 120. The electrodes 101 a and 101 b are set on a human body.”); and 
a processor (ECG waveform detecting apparatus) communicatively coupled to the medical scanning system and the ECG sensor (see Fig. 3) and configured to: 
acquire, during a scan, the ECG signal (FIG. 2)(FIG. 4A) (0056; “As an ECG synchronization imaging apparatus (imaging apparatus) 200 capable of imaging in synchronization with heartbeat, for example, there are a CT (Computed Tomography) apparatus, an MRI (Magnetic Resonance Imaging) apparatus, and so on. For example, the ECG synchronization imaging apparatus 200 uses an imaging technique (ECG synchronization imaging technique) in which start timing of data acquisition is determined with reference to a generation position of an R-wave. The ECG synchronization imaging apparatus 200 acquires the heartbeat synchronization signal corresponding to the position of the R-wave, and determines the start timing of data acquisition based on the acquired heartbeat synchronization signal as a reference.” as well as 0133: “the ECG synchronization imaging apparatus 200 is an MRI apparatus, the waveform of ECG signals is likely to be perturbed during an application period of RF pulses and/or gradient magnetic field pulses.”); 
input a sample (WF1 is equated to a sample) of the ECG signal into a trained neural network to detect whether a peak is present in the sample (0062; “The first detection unit 20 detects R-waves included in ECG signals.”; 0063; “second detection unit 40 detects R-waves” as well as 0084; The first detection unit 20 and the second detection unit 40 can use various types of known detection methods. For example, the first detection unit 20 can use any one of the detection methods listed in the following non-patent document 1. [0085] [Non-patent Document 1] Bert-Uwe Kohler et al., “The Principles of Software QRS Detection”, IEEE Engineering in Medicine and Biology, pp. 42-57, January/February 2002.”. Specifically, Kohler discloses on p.46, Col. right, Section Neural Network Approaches: 

    PNG
    media_image4.png
    144
    625
    media_image4.png
    Greyscale


    PNG
    media_image8.png
    304
    531
    media_image8.png
    Greyscale

“where x(n) denotes some input data vector.” For instance, the sample will be input into x(n) to provide y(n) which is seen in Figure 6 above. Hence, Takeshima detects a peak using the detection method taught by Kohler (i.e. the trained neural network); 
trigger acquisition of image data by the medical scanning system responsive to detecting the peak in the sample (0056; “The ECG synchronization imaging apparatus 200 acquires the heartbeat synchronization signal corresponding to the position of the R-wave, and determines the start timing of data acquisition based on the acquired heartbeat synchronization signal as a reference. Depending on a purpose of imaging, acquisition of imaging data is needed immediately after the R-wave.”); and 
not trigger the acquisition of image data by the medical scanning system responsive to not detecting the peak in the sample (0122; “The abnormal-detection determination unit 320 determines whether the detection condition in the first detection unit 20 is abnormal or not….When the detection condition is abnormal, the second detection unit 40 does not perform update of the detection parameter. In other words, the second detection unit 40 stops update processing of the second waveform template.”; Hence no triggering the acquisition of image data since the processing stops updating.)
Takeshima fails to disclose 
acquire a reference ECG signal prior to the scan of the subject to generate a reference sample
input both a sample of the ECG signal and the reference sample into a trained neural network to detect whether a peak is present in the sample 
acquire a reference ECG signal prior to the scan of the subject to generate a reference sample 
input both a sample of the ECG signal and the reference sample into a trained neural network to detect whether a peak is present in the sample 
However, Frank discloses, acquire a reference ECG signal prior to the scan of the subject to generate a reference sample (0033; “ECG measuring device 10 is advantageously represented here as comprising two ECG channels 1 and 2. The method according to the invention can also be performed using ECG measuring devices having only one or more than two ECG channels, though, as will be explained in greater detail below, two ECG channels are already sufficiently suitable for a particularly reliable and low-overhead identification of R-waves in ECG signals.” A baseline ECG signal is equivalent to the initial ECG dataset comprising two channels of ECG data; as well as; 0055; “In particular after the ECG measuring device 10 has been attached to the patient positioned on an examination table of the magnetic resonance scanner, a measurement of a reference ECG signal is performed repeatedly until a displacement of the examination table into the magnet of the magnetic resonance scanner is started.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the second input of trained neural network of Takeshima to include acquire a reference ECG signal prior to the scan of the subject to generate a reference sample as taught by Frank. The motivation to do this would be yield predictable results such as improving detection of R-peaks by identifying R-peaks in an ECG data set based on initial R-peak characteristics (0057 of Frank). Thus, the modified combination above disclose input both a sample of the ECG signal and the reference sample into a trained neural network to detect whether a peak is present in the sample. 

Claim 17: Takeshima as modified discloses all the element above in claim 16, Takeshima discloses, wherein the processor is further configured to preprocess the ECG signal to generate the sample of the ECG signal, wherein preprocessing the ECG signal comprises acquiring a plurality of discrete measurements of the ECG signal over time for a given duration to generate the sample (Takeshima discloses a first waveform template seen as measurement of the ECG signal over time, refer to 0092; “the first waveform template 201 is a template corresponding to the waveform pattern WF1 shown in FIG. 4B and is a template of a waveform composed of the following three spans: a span of an R-wave, a span which starts earlier than the R-wave by a predetermined time and ends immediately before the R-wave, and a span which starts immediately after the R-wave and lasts for a predetermined time.”; as well as 0097; “the first detection unit 20 detects an R-wave by using the first waveform template 201 corresponding to the waveform pattern WF1….By detecting timing when a similarity between a preliminarily prepared waveform pattern and a waveform of an ECG signal becomes higher than a predetermined reference, the arrival of the waveform pattern WF1 can be detected, and thus the position of an R-wave also can be detected.”).Takeshima discloses a second waveform template seen as a measurement of the ECG signal over time, refer to 0093; “On the other hand, the second waveform template 401 is a template corresponding to the waveform pattern WF2 shown in FIG. 4C and is a template of a waveform of the peak of the R-wave and a waveform within a predetermined range temporally earlier than this peak by a predetermined time. Precisely, the second waveform template 401 includes a range which is temporally slightly later than the peak of the R-wave,”. The signal here is seen as the raw a ECG sample from the first waveform template to the second waveform template, refer to 0070; “FIG. 4A is a chart showing positional relationship on a time axis between the waveform pattern WF1, the waveform pattern WF2 and an ECG signal.” Both wave forms are generated over time. The ECG waveform detecting apparatus which includes the first waveform template and the second waveform template is seen as a pre-processing of electrical signals and a plurality of discreet measurements of ECG signal overtime for a given duration to generate the sample, refer to 0063; “The parameter update unit 30 updates the detection parameter by using a part of the waveform used by the first detection unit 20 for detecting R-waves. The second detection unit 40 detects R-waves by using the updated detection parameters, and generates heartbeat synchronization signals. The output interface 50 transmits the generated heartbeat synchronization signals to the ECG synchronization imaging apparatus 200.” Furthermore, Takeshima teaches it is known to use a computer readable storage medium seen as a processor to obtain ECG signal (0397; A computer-readable storage medium storing an ECG waveform detecting program for causing a computer to execute a process, including steps of: [0398] generating a second ECG signal by enhancing a high-frequency band of at least one first ECG signal acquired form an object; [0399] calculating an evaluation value by matching the second ECG signal with a template corresponding to a specific target waveform; and [0400] detecting the specific target waveform based on the evaluation value.) Note; a CPU or a central processing unit or a computer readable storage medium is also called a central processor, main processor or just a processor. It is an electronic circuitry that executes instructions comprising a computer program). 

Claim 18 is rejected under 35 U.S.C 103 as being unpatentable over Takeshima in view of Frank, as applied to claim 17 above, in further view of Demirtas et al (US 2018/0000424 A1, Filed 2016-06-30, hereinafter “Demirtas”). 
Claim 18: Takeshima as modified discloses all the elements in claim 17, further Takeshima discloses, wherein the plurality of discrete measurements of the ECG signal over time for the given duration comprises a raw sample (Takeshima discloses a first waveform template seen as measurement of the ECG signal over time, refer to 0092; “the first waveform template 201 is a template corresponding to the waveform pattern WF1 shown in FIG. 4B and is a template of a waveform composed of the following three spans: a span of an R-wave, a span which starts earlier than the R-wave by a predetermined time and ends immediately before the R-wave, and a span which starts immediately after the R-wave and lasts for a predetermined time.”; as well as 0097; “the first detection unit 20 detects an R-wave by using the first waveform template 201 corresponding to the waveform pattern WF1….By detecting timing when a similarity between a preliminarily prepared waveform pattern and a waveform of an ECG signal becomes higher than a predetermined reference, the arrival of the waveform pattern WF1 can be detected, and thus the position of an R-wave also can be detected.”).Takeshima discloses a second waveform template seen as a measurement of the ECG signal over time, refer to 0093; “On the other hand, the second waveform template 401 is a template corresponding to the waveform pattern WF2 shown in FIG. 4C and is a template of a waveform of the peak of the R-wave and a waveform within a predetermined range temporally earlier than this peak by a predetermined time. Precisely, the second waveform template 401 includes a range which is temporally slightly later than the peak of the R-wave,”. The signal here is seen as a raw ECG sample from the first waveform template to the second waveform template). Takeshima further discloses, using a filter that updates the input signal, refer to 0087,  “As an example of the detection method using the detection parameter which is be dynamically updated, there is an Adaptive Filter that updates coefficients of an FIR (Finite Impulse Response) filter on the basis of an input signal”)
Takeshima fails to disclose: a raw sample that further comprises on or more passband filters to the raw sample to generate a filtered sample, wherein the sample comprises the raw sample and the one or more filtered samples.
However, Demirtas discloses a raw sample that further comprises on or more passband filters to the raw sample to generate a filtered sample, wherein the sample comprises the raw sample and the one or more filtered samples. (See Fig. 7; as well as 0056; “The data samples of the first and second signals are received by a processor for HR estimation, e.g. the processor 206…., the first signal may be filtered, e.g. using a band-pass-filter within a reasonable range of heart rates…Additionally…, the second signal may also be filtered, e.g. also using a band-pass-filter within a reasonable range of heart rates. The bands of frequencies filtered by the filters applied to the first and second signals may be the same or different…”; as well as 0057; The processor 206 may then process the data samples of the first signal to compute an autocorrelation and/or an SDF of data samples of the PPG signal within a certain time period T1 (step 406), referred to herein as a “first time period”...step 406 may include the processor 206 processing the data samples of the first signal in any other manner that would allow determination” as well as 0076; “Steps 406, 408, 410, and 412 may be considered to implement step 302 of the more general method shown in FIG. 3, as indicated with a dashed box 302 surrounding these steps in FIG. 4. In some deployment scenarios, the processor 206 may continue only implementing the steps 402, 404, 406, 408, and 410 for some time if the data of the first and/or second signals is such that it may not be considered sufficiently reliable for computing the HR estimate based on the PPG data over the time period T1 in step 412. Once, however, the first set of confidence checks 410 is passed and the first HR estimate is computed, in step 412, from the autocorrelation obtained in step 406, the method may proceed to the second stage where the second and final HR estimates may be obtained...”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to substitute the filter of Takeshima as modified to comprises a raw sample that further comprises one or more passband filters to the raw sample to generate a filtered sample, wherein the sample comprises the raw sample and the one or more filtered samples as taught by Demirtas. The motivation to do this would yield predictable results such as reducing the noise caused by motion from other parts of the body such as breathing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        /KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793